The facts are adequately stated in the opinion of the Supreme Court, ubi supra. The appellant, petitioner, in a workmen's compensation proceeding, was in hospital under treatment for an injured hand due to a previous accident. The treatment required the injured hand to be bandaged, and the bandage to be kept wet with alcohol. The attending physician warned appellant not to smoke, and went so far as to instruct the nurse not to let him have cigarettes or matches. Nevertheless, in some way be obtained both, and in lighting a cigarette the wet alcohol bandage caught fire and the resulting burns caused injury which was the basis of the present action. The Bureau dismissed the petition: the Common Pleas reversed the Bureau: and the Supreme Court reversed the Pleas and affirmed the Bureau.
We concur in the result reached in the Bureau and in the Supreme Court, and consider that the cigarette episode was not a "contributing cause" of the second injury, but was a wholly independent cause, in no way related to or connected *Page 531 
with the original accident or the treatment thereof. On the facts, the case closely resembles the New York case of Fischer
v. R. Hoe  Co., 230 N.Y.S. 755; 224 App. Div. 335, cited on page 163 of the Supreme Court opinion.
The judgment under review will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 14.
For reversal — None.